Title: Enclosure: John Martin Baker to Richard Rush, 18 August 1817
From: Baker, John Martin
To: Rush, Richard


            
              
                Sir,
                Washington,
August 18th 1817.
              
              The Consulship and Agency for Seamen, and claims, at Amsterdam; Having become vacant by the death of the late Consul of the United States, Sylvanus Bourne Esquire; I beg leave Sir, with Respect to Solicit, and pray of the President of the United States of America, His consideration and pleasure to be appointed to that office; And beg Sir, to be permitted to state: That on the first day of March 1803. I had the Honor to be appointed by the President of the United States; Consul for the Balearean Islands: on which Islands I continued on my duty until the twenty third day of April 1807.—When I embarked with my family on my return Home, Having Sacrificed considerably for my families Support while at the Consulate, consequence of no  American Commerce whatsoever there. On the ninth day of December 1807. The President of the United States, was pleased to grant me the additional port and district of Tarragona, to my Consulate: which united Consulate, I have the Honor to hold Since the stated dates of my Commissions. The President of the United States, on His feeling consideration of my Sacrifices at my Consulate, was pleased on the first day of May 1808—To appoint me Bearer of dispatches to France, and United States, Agent on Board the St Michaels: my return to Washington, on that duty was on the Second day of October—And on the first day of January 1809. The Secretary of State of the United states of America, was pleased to appoint me Clerk in the department of State, where I had the Honor to continue under that officer, on that duty, until July Succeeding: when the expectation of a Squadron of the United States, or some Vessels of War, were contemplated to Sail for the Mediterranean, to make port-Mahon, Island of Minorca, the rendezvous—And having the promise from the Secretary of the Navy of the United States: That by the first Ship or Vessel of War, destined to port Mahon, I would receive my Commission,  and instructions as Navy agent for that port: I embarked at Washington, with my family on the ninth day of October 1809. on Board the Brig Blanchy, chartered by the United States Government, to carry cordage and Timbers to Algiers: after Eighty days at Sea, we anchored in distress in the gulf of Palmas, Island of Sardinia, where on the first day of January 1810. I landed with my family, and performed quarantine at the castle of St Antioch; (where I obtained a practical affrican coast pilot for the Vessel, and dispatched her, with the United States maritime Stores on Board, which were duly received by the United States, consul general at that Regency.) I continued on my duty at Majorca, Tarragona, and port Mahon, Island of Minorca until the Second day of October 1813. (then at the latter port, where I have had constant correspondence for the discharge of American Seamen, constrainedly detained on Board H:B:M. Ships: with Admirals Sir Charles Cotton; Sir, Edward Pellew; (Lord Exmuth) Freemantle; Pickmore; Hollowell; and Captains, and commanders in H,B:M. fleet, &c many Men have been delivered up to me, which I have had the satisfaction to Send Home to their Country, and Suffering families.) At that time under British influence, when necessitously impelled by my peculiar station, and my circumstances reduced and finally wholly expending, consequence of no american arrival, owing to our State of War with Gt Britain, and Algiers; I embarked once more to endeavour to return Home with my family, (Mrs Baker and five Children) by the way of Sardinia, where I was friendly treated by the Sovereign of that State; after experiencing every difficulty with eminent danger to avoid captivity with the Algerines, we arrived at Leghorn.
              when I reached Paris, it was indispensible for me to have an interview with the Ministers Plenipotentiaries of the United States, at Ghent, to solicit a passage for myself and family to return Home in one of the United States, dispatch Vessels: on my way there, when arrived at Lille, I was Seized with a delirious brain fever, which continued with heated violence, Eight days and nights, and obliged me to return to my family at Paris; (under care of a sick-assistant) all which is well known to The Honorable William H: Crawford, then United States, Minister plenipotentiary at Paris—while convalescent at Paris, Peace being concluded between the United States and Great Britain, and informed that a Squadron of the United States, would Sail for the Mediterranean, I decided to return to my Station and duty, as Consul: and navy agent; for port Mahon, and left my family at Montpellier. I joined the United States Squadron, at Malaga, and Embarked on Board the frigate United States, Commodore John Shaw, on the twenty Eighth day of October 1815, and arrived at port Mahon, on the fifth day of November, where jointly with the Commodore, I had the Satisfaction to obtain from the Governor, His assent for the admission and continuance in port of all the vessels of the United States Squadron, consisting of the frigates, United States, and Constellation; Corvette Ontario: Ships John Adams, and Alert, and the Schooner Hornet. (The standing orders of H:C:M—are, that no greater number than two or three Vessels of war of any friendly nation, shall be admitted at any one time to Enter and continue, for Repairs or Provission at port-Mahon.—)
              I obtained permission from the Intendant, to land and deposit, until the pleasure of H,C:M be known: The naval, and provission Stores on Board the Ships John Adams: Alert, and Schooner Hornet; possessed the Governors grant of a tract of inclosed Building, in good repair, (free of charge to the United States.) on a healthy Situation, (the entrance of the Harbour.) consisting of fifteen chambers, good water, and conveniences for  our Naval Hospital, where I attended myself with the Director of the Lazaretto, to designate and limit the bounds, to the satisfaction of the Surgeon General, Doctor McRenolds: where he established the United States, Navy Hospital. I had the promise of the port Admiral, that in the case of any of the United states, Ships of war, requiring repair, they would have a free use of the Kings Arsenal &c—
              The Secretary of the Navy of the United States, Paul Hamilton Esqe having deceased Since my last departure from Washington—Richard McCall, Esqe Consul of the United States for Barcelona, joined us on Board the United States, at Sea, off Carthagena, vested with the character of Navy Agent, for the expedition to Algiers, &c   My disappointment, and in consequence, Mine and families sufferings, I pray you Sir, and ask the favor of your goodness to lay before the feeling consideration of the President of the United States of America.
              I am now returned to my Country, arrived and landed at Philadelphia, on the third day of June last, with my Wife, and five Children, to Support, and decently Educate; with my Mother in Law, now Seventy two Years of Age, The Widow of the late Colonel Comt Frederick Weissenfels, of the American Revolutionary army, deceased at New Orleans.
              I humbly beg pardon for this intrusion, and Solicit Sir, your kind indulgence, praying your consideration in my favor for the appointment I now have the Honor to Solicit, Assuring you Sir, of that just Zeal, and every personal exertion in my duty, in which I have efforted every power to give proof of, Since I have the Honor to Serve the United States of America, now in the fifteenth Year.   I have the Honor to Be—With the highest Respect Sir
              
                Your most obedient humble Servant.
                John Martin Baker.
              
            
            
              I beg your kind indulgence and pray you Sir, to permit me to state, that on joining the United States Squadron at Malaga, on my duty, to Endeavour to obtain admission and depot, at my Consulate.   I necessarily abandoned the concern of a Small cargo of Rice, a vessel of thirty Eight Tons, on Board of which I had arrived at Malaga, from Cette, with a Small cargo of wines, & Liquors, which were Sold at Gibraltar: the returns thereof, a cargo of Carolina Rice, I had to consign back to the said port of Cette, to the House concerned with me, Joseph Mercier & Co when, owing to the length of time in arriving, (proving a Boisterous Season) that article had fallen in price in the south of France, and was Sold at twenty four francs per hundred weight—At Tarragona, my destiny, had I continued with my concern, the said Rice, would have commanded forty pistreens per hundred: making a difference to my loss of Seven hundred Dollars and upwards, on the close of my adventure, undertaken by me, at the moment when no Vessel of my nation, arrived at at any port of my Consulate; and the necessary indispensible wants of my family, in a foreign Country, Urged, every honest exertion & invention to Honorably obtain a competence, & preserve them from want.
              
                John Martin Baker
              
            
          